Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 17, 2017

                                        No. 04-17-00071-CV

   THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT SAN ANTONIO,
                              Appellant

                                                  v.

                                     Armando HERNANDEZ,
                                            Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-14282
                          Honorable Rosie Alvarado, Judge Presiding


                                           ORDER
       The University of Texas Health Science Center filed a notice of appeal stating it intends
to appeal from the trial court’s denial of its plea to the jurisdiction. The clerk’s record includes an
unsigned docket entry titled “Judge’s Notes,” which indicates a hearing was held on January 5,
2017, and which includes typewritten “NOTES” stating “Defendant University of Texas Health
Science Center’s Plea to the Jurisdiction OR in the Alternative Motion for Summary Judgment is
denied.”

        The clerk’s record does not contain any other document, including a signed judgment or
order. Docket entries may not take the place of a separate order or judgment. First Nat. Bank of
Giddings, Tex. v. Birnbaum, 826 S.W.2d 189, 190 (Tex. App.—Austin 1992, no writ)(supporting
citations omitted). Therefore, it appears there is not yet a final, appealable judgment in the
underlying cause, and the notice of appeal is premature. See id.

       We, therefore, ORDER appellant to show cause in writing by March 3, 2017 why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination whether we have jurisdiction over this appeal.




                                                       _________________________________
                                                       Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court